Citation Nr: 1518366	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-22 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran presently seeks to reopen a claim of service connection for bilateral hearing loss and tinnitus, last denied by RO in May 2003.  In order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this issue despite any findings of the RO.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2002 rating action denied the Veteran's petitions to reopen a final denial of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  Evidence received since the October 2002 rating action relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The October 2002 rating action is final; new and material evidence has been received and the claims seeking service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159 (2014).

The Board is reopening the previously denied claims of service connection for bilateral hearing loss and tinnitus.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the Veteran does not require further assistance to substantiate the claims.

Analysis

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hearing loss and tinnitus was initially denied in a March 1999 rating decision based on its determination that neither claimed disability was incurred in or aggravated by service.  The Veteran filed a timely notice of disagreement (NOD), and the RO issued a statement of the case (SOC) on March 20, 2000.  The Veteran thereafter filed a VA Form 9 (Formal Appeal) on June 19, 2000, more than 60 days after the SOC was issued.  In a January 2001 letter, the RO notified the Veteran that the June 2000 Formal Appeal was untimely, and that the Veteran could reopen his claims for service connection by submitting new and material evidence.  The Veteran did not seek to reopen his claims and new and material evidence was not received within the applicable appeal period.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.)  Accordingly, the March 1999 rating action is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The Veteran sought to reopen his claims for service connection for hearing loss and tinnitus in April 2002.  The RO denied the Veteran's petition to reopen in an October 2002 rating decision.  The Veteran filed a timely NOD, and the RO issued a SOC in May 2003.  Thereafter, the Veteran submitted a statement disagreeing with the SOC in December 2003.  This statement, liberally construed as a Formal Appeal, was submitted more than 60 days after the SOC was issued, and was thus untimely.  Accordingly, the October 2002 rating action is final.

The Veteran requested to reopen the previously denied claims for hearing loss and tinnitus in March 2010.

Evidence of record at the time of the May 2003 denial included the Veteran's service treatment records (STRs) from January 1959 to February 1962, VA treatment records from September 1998 to January 1999, private audiograms dated April 1999 and March 2002, and a VA audiological evaluation dated December 2001.

Additional evidence received since May 2000 includes a September 2010 statement from a private audiologist which relates the Veteran's current hearing loss and tinnitus disabilities to service.  In addition, the Veteran submitted lay statements from fellow soldiers in August 2011 which attest to his in-service noise exposure and hearing difficulties.  Such evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and it demonstrates previously unestablished facts (i.e., in-service incurrence and nexus) that raises a reasonable possibility of substantiating the claims.  See Shade.  

Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for tinnitus is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran asserts that his current hearing loss and tinnitus disabilities are related to in-service acoustic trauma.   Specifically, he reports that he was regularly exposed to excessive noise from Howitzers and Honest John Rockets without the benefit of hearing protection.  He further reports that he noticed a continuous decline in his hearing since separation from service.

Several lay statements from fellow soldiers submitted in August 2011 corroborate the Veteran's reports of in-service acoustic trauma and lack of hearing protection.  Audiological evaluations dated since September 1998 diagnosis bilateral sensorineural hearing loss, and the Veteran has complained of tinnitus since October 1998.  

With regard to a nexus between the conceded in-service noise exposure and current hearing loss and tinnitus disabilities, the record contains competing opinions.  

A September 2010 private audiologist provides a positive etiological opinion for both claimed disabilities based on the Veteran's reports of in-service noise exposure and the results of a June 2010 audiogram.  However, the examiner does not note review of the claims file.  Thus, she does not reference the Veteran's March 1962 separation examination which showed normal hearing, nor does she note an absence of complaints of hearing loss or tinnitus until September 1998.  Accordingly, the positive opinion is of little probative value.

A May 2011 VA audiologist provided a negative opinion for the Veteran's hearing loss based on the following rationale: "The [March 1962] separation exam revealed thresholds from 0 to -10 dB.  With thresholds at 0 and below, had a threshold shift occurred it could not have registered as significant."  

However, the Board notes that service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

When converting the Veteran's March 1962 audiometric test results to ISO units, the thresholds were greater than 0 dB for the majority of frequencies in both ears.  Accordingly, the May 2011 opinion is based upon an inaccurate factual predicate, and an addendum opinion is warranted before the Board can adjudicate the issue of service connection for bilateral hearing loss.   See Reonal v. Brown, 5 Vet. App. 548 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one); 38 C.F.R. § 4.2.

Regarding tinnitus, the May 2011 VA examiner noted that the Veteran did not experience tinnitus until 10 years prior.   However, the October 1998 claim for tinnitus was nearly 13 years prior to his May 2011 VA examination.  Further, the May 2011 VA examiner did not address September 2010 positive opinion or the August 2011 lay statements.  Accordingly, an addendum opinion is warranted before the Board can adjudicate the issue of service connection for tinnitus. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the previous audiological examiner for clarification regarding her opinion respecting bilateral hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  If the previous examiner is not available, another similarly-qualified examiner may render the requested addendum opinion.  If an additional examination is deemed necessary by any examiner that examination should be scheduled.

Following review of the claims file, including the previous VA examination report and the September 2010 private opinion, the examiner should opine whether the Veteran's bilateral hearing loss and tinnitus are more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include conceded in-service acoustic trauma.  Additionally, in reaching that conclusion, the reviewer MUST discuss the impact, if any, of the change from the ASA to the ISO standard of evaluation as it relates to a showing of hearing threshold shifts over service.  That is, the examiner must convert the March 1962 separation examination audiogram from ASA to ISO units, note that such conversions have been made, and discuss the significance of such conversions.

The examiner must also discuss the Veteran's lay statements, particularly his October 1998 claim, as well as his fellow soldiers' August 2011 statements regarding in-service noise exposure and complaints.

The examiner should focus specifically on whether the noise exposure in service is the cause of his current hearing loss and tinnitus, as well as whether such hearing loss and tinnitus began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

If and only if the Veteran's tinnitus or bilateral hearing loss is shown to be service-related, the examiner should address whether the Veteran's the nonservice-related disorder (e.g., tinnitus, if hearing loss is service-related, or vice versa) more likely, less likely or at least as likely as not was caused or aggravated by his service-related disorder.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

All opinions must be accompanied by a rationale. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.
 
2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


